Citation Nr: 0634727	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Entitlement to service connection for an eye disorder.   
 
3.  Entitlement to service connection for a prostate 
disorder.   
 
4.  Entitlement to service connection for bilateral foot 
disabilities.   
 
5.  Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1964 to June 
1967.  He also apparently had additional service in the Army 
Reserve, including a period of active duty for training from 
March 1961 to September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001, September 2002 and 
August 2003 RO rating decisions.  The November 2001 RO 
decision denied service connection for an eye disorder 
(claimed as vision problems).  

The September 2002 RO decision determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for PTSD.  Service connection was also 
denied for a prostate disorder as well as for a lung disorder 
(claimed as breathing difficulty), to include as due to 
asbestos exposure.  The August 2003 RO decision denied 
service connection for bilateral foot disabilities.  In 
August 2006, the veteran testified at a Board hearing.  

The Board notes that in a November 2002 statement, the 
veteran raised the issue of entitlement to service connection 
for a psychiatric disorder, other than PTSD.  That issue is 
not before the Board at this time and is referred to the RO 
for appropriate action.  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for PTSD.  The issue of the merits of 
the claim for entitlement to service connection for PTSD, as 
well as the issues of entitlement to service connection for 
an eye disorder, a prostate disorder, bilateral foot 
disabilities, and for a lung disorder, to include as due to 
asbestos exposure, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for service connection for PTSD in October 
1998, and the veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The October 1998 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for PTSD, and the need to remand for 
additional information with regard to the merits of the 
issue, no further discussion of VCAA compliance is needed at 
this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

The RO initially denied service connection for PTSD in July 
1997.  An application to reopen a claim for service 
connection for PTSD was denied in October 1998.  Those 
decisions were not appealed and are considered final.  38 
U.S.C.A. § 7105.  

The evidence considered at the time of the October 1998 RO 
decision included the veteran's personnel records; his 
service medical records; post-service VA treatment records, 
including examination reports; and the veteran's own 
statements.  The RO initially denied service connection in 
July 1997 on the basis that since PTSD was not currently 
diagnosed.  The RO noted that there was no confirmed 
diagnosis of PTSD.  In October 1998, the RO denied an 
application to reopen service connection for PTSD on the 
basis that the evidence submitted did not constitute new and 
material evidence because it was not directly relevant to the 
issue considered.  The RO did not specifically refer to any 
treatment records indicating diagnoses of PTSD.  The RO 
indicated that a request was made to the veteran for service 
stressors and treatment data regarding his claim for PTSD, 
but that he responded that he viewed the request as 
disinterest in his claim.  

The veteran's service personnel records indicate that he was 
not awarded decorations evidencing combat.  His occupational 
specialty was listed as a metal working helper.  He was also 
noted to have worked as a welder and a wheel vehicle 
mechanic.  It was further reported that he had one year, 
three months, and twenty-eight days foreign and or sea 
service in Thailand.  Specifically, such records indicated 
that the veteran was in Thailand from September 1964 to 
January 1966.  


Post-service VA treatment records showed treatment for 
variously diagnosed psychiatric disorders including PTSD.  A 
June 1996 VA treatment entry indicated diagnoses of 
alcohol/PTSD/depression.  

A June 1997 VA psychiatric examination report noted that the 
veteran reported that he was never wounded and that it was 
extremely difficult to get a clear-cut story about why he 
would dream of a bridge being blown up.  He stated that he 
was hiding from the enemy at the time.  It was noted that the 
veteran was also locked-up for assault and battery as well as 
disorderly conduct on at least four occasions.  The diagnosis 
was dysthymic state.  

An April 1998 VA treatment report noted that the veteran had 
a past medical history that included PTSD.  The diagnoses 
included history of PTSD.  There was a notation that the 
veteran was followed regularly in a PTSD clinic.  Another 
April 1998 entry noted that the veteran was positive for 
PTSD.  

In a September 1998 statement, the veteran reorted that he 
served in Thailand on the Cambodian boder and that he also 
served for a short time in DaNang, Vietnam.  He stated that 
he served in Asia from 1965 to 1966.  In an October 1998 
statement, the veteran reported that he was in a combat 
situation in Asia and that he served in Thailand and DaNang, 
Vietnam.  He indicated that while serving on guard patrol one 
night the enemy came across and invaded the site.  The 
veteran reported that he hid under a crane for about three 
hours.  He also stated that he was shot at in Thailand.  In 
an undated letter, apparently received in October 1998, the 
veteran reported that a buddy, [redacted], was killed in 
Asia.  He also stated that they lost men from snakes, heat 
stroke, and that some took their own lives.  

The evidence received since the October 1998 RO decision 
includes private and additional VA treatment records, 
including examination reports; various lay statements; and 
statements and testimony from the veteran.  

The VA treatment records show treatment for and diagnoses of 
PTSD.  For example, a February 1999 entry noted that the 
veteran had comorbid PTSD and that he had received treatment 
from a psychiatrist in the past.  

In a January 2002 statement, the veteran stated that he 
served in Vietnam and he received a combat infantry badge 
because he was an infantryman.

Additionally, a February 2002 VA psychiatric examination 
report noted that the claims folder was reviewed.  The 
veteran reported that he was deployed in Vietnam from 1965 to 
1966 and that he was exposed to combat.  He stated that he 
saw friends that belonged to his company hanging dead and 
that he saw a friend stabbed by a female enemy soldier.  The 
diagnoses were alcohol dependence (principal) and PTSD.  

In a June 2002 statement, the veteran referred to the deaths 
of Sergeant [redacted], Specialist [redacted] (who was stabbed), 
and of [redacted].  He stated that he was fired at in the 
village of "Cong Long", Thailand.  

A July 2006 statement from a VA psychologist indicated that 
the veteran had received treatment since May 2006 at a walk-
in clinic.  The psychologist noted that the veteran was 
diagnosed with PTSD and that he had begun to attend weekly 
groups to deal with those symptoms.  

At the August 2006 Board hearing, the veteran reported 
several stressors.  He stated that a very good friend, 
Sergeant [redacted], was killed in Thailand and that he was 
left hanging from a tree with a rope around his neck and that 
he had been cut down both legs.  He stated he was lost in 
summer 1966.  The veteran noted that he was attached to the 
561st Light Maintenance.  He also referred to the stabbing of 
Specialist [redacted], in summer 1966.  The veteran stated 
that when they were working some road construction near the 
Cambodian border, insurgents came over and he had hide under 
a tractor.  He also referred to the death of [redacted]
in 1969, which is after the veteran's discharge from active 
duty.  

The Board observes that in the evidence available at the time 
of the October 1998 RO decision, there were several VA 
treatment entries referring to PTSD.  However, those entries 
did not include any discussion of the veteran's stressors or 
the bases for the diagnoses of PTSD.  A June 1997 VA 
psychiatric examination report diagnosed a dysthymic state 
and not PTSD.  The veteran had also submitted some statements 
as to stressors, specifically the death of [redacted], 
and hiding under a crane when the enemy came across.  As 
noted previously, the initial July 1997 RO decision denied 
service connection for PTSD on the basis of no confirmed 
diagnosis of PTSD and the October 1998 decision found that 
there was no new and material evidence and did not refer to 
any PTSD diagnoses.  The RO also indicated that the veteran 
did not respond to a request for alleged stressors.  

In the evidence since the October 1998 decision, there are 
clear diagnoses of PTSD.  The February 2002 VA psychiatric 
examination report included a diagnosis of PTSD after a 
review of the veteran's claims folder.  A July 2006 
psychologist statement also indicated that the veteran had 
PTSD.  The veteran has also referred to additional stressors 
that were not of record at the time of the October 1998 RO 
decision.  

The Board finds that the current diagnoses of PTSD and the 
additional alleged stressors are evidence that is both new 
and material because the claim was previously denied due to 
lack of evidence showing any confirmed diagnosis of PTSD and 
for lack of reported stressors from the veteran.  Therefore, 
the Board finds that such evidence is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate his claim, and raises a reasonable possibility 
of substantiating the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board concludes that evidence submitted since the October 
1998 RO decision is new and material, and thus the claim for 
service connection PTSD is reopened.  This does not mean that 
service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for PTSD is 
addressed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).  



ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent only, the benefit sought on appeal is granted.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for a PTSD has been reopened by new 
and material evidence, the claim must be reviewed on a de 
novo basis.  Manio v. Derwinski, 1 Vet.App. 140 (1991).  

The other issues on appeal are service connection for an eye 
disorder, a prostate disorder, and for bilateral foot 
disabilities.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

As to the claim for PTSD, service connection requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e. under the criteria of DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Thailand, although he has also referred 
service in Vietnam.  

The veteran's service personnel records indicate that he was 
not awarded decorations evidencing combat, contrary to his 
assertion of having received a combat infantry badge.  Nor do 
those records show he served as an infantryman.  His 
occupational specialty was listed as a metal working helper.  
He was also noted to have worked as a welder and a wheel 
vehicle mechanic.  It was further reported that he was in 
Thailand from September 1964 to January 1966.  The records do 
not indicate that the veteran served in Vietnam at any time.

The veteran essentially reports that he served in Thailand 
and in DaNang, Vietnam.  He specifically reports that he was 
shot at and that he had to hide under a crane or tractor when 
enemy insurgents come over when he was working on some road 
construction.  He also has stated that he saw the body of 
Sergeant [redacted], and referred to the stabbing of Specialist 
[redacted], both occurring in the summer months of 1966.  
As the veteran has provided information potentially 
sufficient to verify claimed stressors, an attempt to verify 
such stressors (through the U.S. Army and Joint Services 
Records Research Center (JSRRC) (previously CURR)) should be 
made.  

As to his claim for service connection for service connection 
for an eye disorder, the veteran's service medical records 
indicate that on a medical history form at the time of his 
February 1964 enlistment, the veteran checked that he did not 
have any eye trouble.  There is no objective enlistment 
examination report of record.  At the time of an August 1964 
examination report, the veteran checked that he had eye 
trouble.  He also reported that he had an eye injury in 
December 1963.  The reviewing examiner noted that the veteran 
had defective vision when reading.  The August 1964 objective 
examination report noted that the veteran had defective 
vision in both eyes and that refraction and glasses were 
recommended.  The veteran underwent multiple eye examinations 
during service.  A November 1965 treatment entry noted that 
the veteran got a flash from an arc welder and that he 
requested to be sent to quarters.  On a medical history 
report at the time of the June 1967 separation examination, 
the veteran checked that he had eye trouble.  The reviewing 
examiner did not refer to any eye problems.  The June 1967 
objective separation examination report included a notation 
that the veteran's eyes were normal.  

Post-service private and VA treatment records show treatment 
for various eye and vision problems.  An August 2006 private 
treatment report from E. C. Salvo, Jr., M.D., noted that the 
veteran had a history of being struck in the eye with a stick 
as a child and of welder's flash burns in Vietnam.  The 
assessment was refractive error and presbyopia; corneal 
scars, corneal haze, and elastoid changes, both eyes, 
possibly related to a history of a welder's flash; herniated 
orbital fat, both eyes; and early nuclear sclerotic lens 
changes, both eyes.  

The Board notes that the veteran has not been afforded a VA 
examination, with an etiological opinion after a review of 
the entire claims folder, as to his claim for service 
connection for an eye disorder.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.

Additionally, in a November 2004 substantive appeal as to his 
claim for service connection for bilateral feet disabilities, 
the veteran indicated that he was currently receiving 
treatment at the Baltimore, Maryland VA Medical Center.  
Further, at the April 2005 Board hearing, he reported that he 
first sought treatment at that facility for his prostate in 
1989 and for his eyes and feet in the 1990s.  He also 
referred to current VA treatment.  

As there are further treatment records, including VA 
treatment records, that may be pertinent to the veteran's 
claims, they should be obtained.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992); 38 C.F.R 3.159(c).  

Also, a September 2002 RO decision denied service connection 
for a lung disorder (claimed as breathing difficulty), to 
include as due to asbestos exposure.  In a statement received 
in December 2002, the veteran essentially expressed 
disagreement with the denial.  The Board notes the RO has not 
issued a statement of the case as to the issue of entitlement 
to service connection for a lung disorder, to include as due 
to asbestos exposure.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Thus this claim is also being remanded for issuance 
of a statement of the case and to give the veteran the 
opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 
2005); 38 C.F.R. § 19.26 (2005).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the RO should 
provide corrective notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  
      
Accordingly, these issues are REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claims on 
appeal.  In addition, the letter should 
advise that a disability rating and 
effective date will be assigned if 
service connection is granted for the 
claims, as well as the information and 
evidence necessary to substantiate such, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
disorders and dated since his separation 
from service, from the Baltimore, 
Maryland VA Medical Center.  

3.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
organization investigate and attempt to 
verify the veteran's alleged stressors, 
to specifically include the deaths of 
Sergeant [redacted] and Specialist [redacted] 
[redacted] (or [redacted]) in the summer of 
1966.  If more detailed information is 
needed for the research of any of the 
claimed stressors, the veteran should be 
given an opportunity to provide it.    

4.  If, and only if, a stressor is 
verified, or evidence that the veteran 
engaged in combat with the enemy is 
obtained, the veteran should be scheduled 
for a VA examination to determine whether 
he has PTSD and whether any PTSD is 
related to a confirmed stressor in 
service.  

5.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his eye disorder.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all eye (or vision) disorders.  Based on a 
review of historical records and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
possibility) that any current eye 
disorders are etiologically related to the 
veteran's period of service.  If an 
opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated.  

6.  Issue a statement of the case to the 
veteran and his representative on the 
issue of entitlement to service connection 
for a lung disorder, to include as due to 
Agent Orange exposure.  If, and only if, 
the veteran completes a substantive appeal 
of this issue, the RO should then return 
the case to the Board for appellate review 
of the issue.

7.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for PTSD (on a de novo basis) 
as well as his claims for entitlement to 
service connection for an eye disorder, a 
prostate disorder, and bilateral foot 
disabilities.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


